PER CURIAM.
In the court below, the United States brought forfeiture proceedings against certain scheduled property seized by it and which was alleged to have been used in violation of the National Prohibition law (27 USCA). Thereafter one who alleged he was Adolph Sehreiber, through counsel, petitioned and was eventually allowed to intervene as claimant thereof. After hearing, the court entered a forfeiture decree.
On this appeal several questions of procedure, colloquies between court and counsel, and other matters have been raised, all of which have been duly considered by this court. We have likewise addressed ourselves to the basic and underlying question whether Sehreiber has established his claim of ownership. With this in view, we have studied the proofs and gone into the merits of the case, and have reached the conclusion that the petitioner has not established his claim of ownership, and on that ground, and that alone, and not because of his failure to appear personally, wo affirm the government’s claim of forfeiture.